Per Curiam.
This is a proceeding in the nature of a quo warranto originating in this court to challenge the legality of an attempted annexation by the city of *582St. Louis Park of certain property in the town of Minnetonka. After the appointment of a referee by this court to take and report the evidence in the case, certain exploratory depositions were permitted by the referee, after which all parties conceded and stipulated that the petition for annexation did not contain the requisite number of signatures to comply with M. S. A. 413.22 and that the attempted annexation was void. It was further stipulated that a writ of ouster should issue.
Pursuant to said stipulation and the findings of fact and conclusions of law of the referee, which are hereby adopted, let a writ of ouster issue ousting the city of St. Louis Park and any and all of the individual respondents above named from any jurisdiction or sovereignty whatsoever over the purported annexed territory.
It is further ordered that relator recover its costs and disbursements herein to be taxed according to law.